Field, C. J.
An attorney at law who is a member of a partnership of lawyers has no implied authority by reason of the partnership to borrow money on the credit of the partnership, or to sign or indorse a negotiable promissory note in the name of the partnership; and it is immaterial that the money borrowed is used to pay the regular and ordinary expenses of the partnership, or that the holder of the note is a bona fide purchaser of the note for value before its maturity. The partnership of Forbush and Keith was not engaged in any other business than the practice of law. Any person taking a promissory note signed or indorsed in the name of a partnership by one partner, in order to hold the other partners, has the burden of proving that the partner who signed the name was authorized by the other partners to sign or indorse notes. Such authority is often to be inferred from the nature of the partnership busi*425ness. In the present case there was no evidence of any express or implied authority given by Forbush to Keith to sign the partnership name on the back of the note, unless authority can be inferred from the fact that they were partners in the practice of law. That fact is not enough. The nature of the business did not require the giving of promissory notes by the partnership, and there is no general custom or usage known to us for lawyers iu partnership to give or indorse notes in the name of the partnership. There was no evidence to show that Forbush had held Keith out as authorized to use the partnership name in signing or indorsing promissory notes, or that Forbush was estopped by his conduct from denying Keith’s authority to do this, or that he had ratified what Keith had done. Breckinridge v. Shrieve, 4 Dana, 375, 378. Marsh v. Gold, 2 Pick. 284. Pease v. Cole, 53 Conn. 53. Benton v. Roberts, 4 La. An. 216. Hedley v. Bainbridge, 3 Q. B. 316. Forster v. Mackreth, L. R. 2 Ex. 163. Deardorf v. Thacher, 78 Mo. 128. Bays v. Conner, 105 Ind. 415. Smith v. Sloan, 37 Wis. 285.
There must be judgment on the verdict for the defendant Forbush.

So ordered.